HAROLD BAUER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Bauer v. CommissionerDocket No. 8579.United States Board of Tax Appeals9 B.T.A. 250; 1927 BTA LEXIS 2638; November 22, 1927, Promulgated *2638 Martin A. Schenck, Esq., for the petitioner.  Warren F. Wattles, Esq., for the respondent.  LOVE *250  LOVE: This proceeding is for the redetermination of deficiencies in income tax for the calendar years 1920 and 1921 in the aggregate amount of $1,924.82.  It is alleged in the petition herein that in determining the deficiencies the respondent erred in disallowing as deductions amounts expended for maintenance and repair of an automobile used in business; for salary of chauffeur for services rendered in the course of business; and for traveling expenses incurred *251  in business.  Certain facts relative to the petitioner and his business are alleged.  The answer of the respondent, after admitting certain formal allegations of the petition, denies that the respondent committed error in disallowing the deductions with respect to the denial of which error is alleged, and also denies specifically all allegations of fact with respect to the petitioner and his business.  The petitioner produced no evidence with respect to his business or of the amounts expended in connection therewith.  In fact, there is nothing in the record to show that amounts, *2639  the denial of which as deductions is complained of, were ever expended.  Upon the record, we can only affirm the action of the respondent.  The notice of deficiency, or a copy thereof, is not before us and we are, therefore, unable to determine the deficiency as to each year in question.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by TRUSSELL, SMITH, and LITTLETON.